                          CERTIFICATE OF SERVICE

      I hereby certify that on March 11, 2021, I electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for Hawaii

by using the CM/ECF system. The Plaintiff does not participate in the CM/ECF

system so an exact copy was sent to her by placing said copy in an envelope addressed

to the place and address stated below, which is the last known address, and by

entrusting said envelope and contents to the United States Postal Service:

      ADDRESSEE:          Ya-Wen Hsiao
                          1141 Hoolai St., Apt. 201
                          Honolulu, HI 96814

                                                /s/ James C. Graulich
                                               JAMES C. GRAULICH
                                               Trial Attorney
                                               United States Department of Justice
                                               Office of Immigration Litigation
                                               P.O. Box 868, Ben Franklin Station
                                               Washington, D.C. 20044
                                               Tel: (202) 598-0246
                                               james.c.graulich@usdoj.gov
